Citation Nr: 0837639	
Decision Date: 10/31/08    Archive Date: 11/10/08

DOCKET NO.  07-08 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether the character of the appellant's discharge from 
active military service is a bar to the receipt of VA 
benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


INTRODUCTION

The appellant served on active duty from March 1998 to 
February 2001, with periods of time lost due to absence 
without official leave (AWOL).

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

In 2001, the appellant applied for VA Loan Guaranty benefits.  
By an April 2002 decision, the RO found that the appellant's 
discharge was a bar to VA benefits.  The new and material 
evidence requirement for reopening finally adjudicated claims 
applies to character of discharge decisions.  See D'Amico v. 
West, 209 F.3d 1322 (Fed. Cir. 2000).  Significantly, in the 
appellant's case, notice of the April 2002 disallowance to 
the appellant is not of record.  In March 2005, the appellant 
submitted an application for compensation and pension 
benefits.  The prefatory issue of the appellant's character 
of discharge was again before the RO.  Because there is no 
indication that the appellant was notified of the previous 
disallowance in April 2002, that claim was not a finally 
adjudicated claim.  See 38 C.F.R. § 3.160 (2008).  Thus, the 
provisions of reopening a finally adjudicated claim, such as 
those that pertain to new and material evidence, are not for 
application.  The RO correctly did not treat the new 
submission as an application to reopen a previously decided 
claim.

In December 2007, the appellant testified at a hearing before 
the Board.  The record was left in abeyance in order for the 
appellant to submit a forthcoming decision from the Naval 
Discharge Review Board (NDRB) concerning his discharge.  
Subsequently, the appellant submitted the NDRB's decision 
along with other evidence.  The appellant waived review of 
the newly submitted evidence by the agency of original 
jurisdiction.  See 38 C.F.R. § 20.1304(c) (2008).  The Board 
accepts the evidence as timely and will consider such 
evidence in the adjudication of this appeal.


FINDINGS OF FACT

1.  The appellant's service was terminated by a discharge 
under other than honorable conditions, issued as a result of 
misconduct due to commission of a serious offense.

2.  The appellant's offenses that led to his discharge were 
the result of willful and persistent misconduct.

3.  The appellant was not insane at the time he committed the 
offense that led to his discharge.


CONCLUSION OF LAW

The appellant's discharge from active military service was 
issued under dishonorable conditions for VA purposes, thereby 
creating a bar to receipt of VA benefits.  38 U.S.C.A. 
§§ 101, 5107, 5303 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.1, 3.12, 3.102, 3.159, 3.354 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2008).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

The issue before the Board of the appellant's character of 
discharge is preliminary in nature compared to the merits of 
the appellant's claims for compensation and pension benefits.  
Although the legal conclusion turns on the interpretation of 
the bars to VA benefits as set forth in the laws and 
regulations, the United States Court of Appeals for Veterans 
Claims (Court) has held that veteran status is one of the 
five elements of a claim.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473, 484 (2006), aff'd, Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007).  Additionally, the Court has 
addressed the adequacy of VCAA notice in cases concerning the 
character of discharge.  See, e.g., Dennis v. Nicholson, 
21 Vet. App. 18 (2007).

The Board finds that the appellant received adequate VCAA 
notice by a December 2005 notice letter from the RO prior to 
the RO's initial decision regarding the character of the 
appellant's discharge.  The notice letter made clear that VA 
was adjudicating the appellant's status as a veteran prior to 
discussing the merits of any claims.  The appellant was 
provided a copy of the regulations regarding character of 
discharge (38 C.F.R. § 3.12).  The appellant was told that he 
would be eligible for VA benefits if VA found that his 
service was not dishonorable.  The appellant was also told to 
provide information and evidence with respect to the events 
that led to his discharge and to state why he thought his 
service was honorable.  While the notice did not refer to the 
general criteria for granting service connection and pension 
claims, or assigning disability ratings or effective dates, 
see Dingess/Hartman, 19 Vet. App. at 484, these questions are 
not now before the Board.

The Board also finds that the December 2005 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In that letter, the RO notified the 
appellant that VA was responsible for obtaining relevant 
records from any Federal agency and that the RO would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency, such as from a state, private treatment 
provider, or an employer.  Consequently, a remand of the 
issue for further notification of how to substantiate the 
claim is not necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issue on appeal.  The appellant's service medical and 
personnel records have been obtained and associated with the 
claims file.  These records document the events that led to 
the appellant's discharge.  The records also contain the 
comprehensive medical records for the period of service.  
Additionally, as noted in the introduction, the appellant was 
afforded a hearing before the Board in December 2007, the 
transcript of which is of record.  A medical examination is 
not necessary in this case because the issue does not turn on 
the appellant's current medical state.  Thus, VA has properly 
assisted the appellant in obtaining any relevant evidence.

II. Analysis

Under VA laws and regulations, and for benefits purposes, a 
veteran is a person discharged or released from active 
service under conditions other than dishonorable.  
38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.1(d) (2008).  
VA benefits are not payable unless the period of service upon 
which the claim is based was terminated by discharge or 
release under conditions other than dishonorable.  
38 U.S.C.A. § 5303 (West 2002); 38 C.F.R.  § 3.12(a) (2008).

Generally, if a person receives a discharge under other than 
honorable conditions, issued as a result of a period of AWOL 
for a continuous period of at least 180 days, the discharge 
will serve as a bar to the receipt of VA benefits.  38 C.F.R. 
§ 3.12(c)(6).  Such a discharge will not be a bar, however, 
if it is found that the person was insane at the time of 
committing the offense.  38 C.F.R. § 3.12(b).  Nor will the 
discharge serve as a bar if there are compelling 
circumstances to warrant the prolonged absence.  38 C.F.R. 
§ 3.12(c)(6).

VA regulations provide that an insane person is one who, 
while not mentally defective or constitutionally 
psychopathic, except when a psychosis has been engrafted upon 
such basic condition, exhibits, due to disease, a more or 
less prolonged deviation from his normal method of behavior; 
or who interferes with the peace of society; or who has so 
departed from the accepted standards of the community to 
which by birth and education he belongs as to lack the 
adaptability to make further adjustment to the social customs 
of the community in which he resides.  38 C.F.R. § 3.354 
(2008).

In determining whether there are compelling circumstances to 
warrant a prolonged absence, the length and character of 
service exclusive of the period of prolonged AWOL will be 
considered.  Service exclusive of the period of prolonged 
AWOL should generally be of such quality and length that it 
can be characterized as honest, faithful and meritorious and 
of benefit to the Nation.  38 C.F.R. § 3.12(c)(6)(i).  
Consideration is also given to the reasons offered for going 
AWOL, including family emergencies or obligations, or similar 
types of obligations or duties owed to third parties.  The 
reasons for going AWOL should be evaluated in terms of the 
person's age, cultural background, educational level, and 
judgmental maturity, and consideration should be given to how 
the situation appeared to the person himself, and not how the 
adjudicator might have reacted.  Hardship or suffering 
incurred during overseas service, or as a result of combat 
wounds or other service-incurred or aggravated disability, is 
to be carefully and sympathetically considered in evaluating 
the person's state of mind at the time the prolonged AWOL 
period began.  38 C.F.R. § 3.12(c)(6)(ii).

With the exception of insanity, benefits are also not payable 
where the former service member was discharged or released 
under other than honorable conditions issued as a result 
willful and persistent misconduct.  This includes a discharge 
under other than honorable conditions, if it is determined 
that it was issued because of willful and persistent 
misconduct.  A discharge because of a minor offense will not, 
however, be considered willful and persistent misconduct if 
service was otherwise honest, faithful and meritorious.  
38 C.F.R. § 3.12(d)(4).

Willful misconduct means an act involving conscious 
wrongdoing or known prohibited action.  A service department 
finding that injury, disease or death was not due to 
misconduct will be binding on VA unless it is patently 
inconsistent with the facts and the requirements of laws 
administered by VA.  An act is willful misconduct where it 
involves deliberate or intentional wrongdoing with knowledge 
of or wanton and reckless disregard of its probable 
consequences.  Mere technical violation of police regulations 
or ordinances will not per se constitute willful misconduct.  
38 C.F.R. § 3.1(n).

A review of the appellant's personnel records reveals that he 
faced a special court-martial by the United States Navy in 
September 2000.  He was charged under Article 86 of the 
Uniform Code of Military Justice (UCMJ) on four counts of 
unauthorized absence (UA) from his place of duty.  The 
appellant was found guilty of UA from December 8, 1999, to 
January 9, 2000.  He was found guilty of failing to go to his 
appointed place of duty on January 10, 2000.  He was found 
guilty of UA from January 11, 2000, to March 6, 2000.  
Lastly, he was found guilty of UA from March 8, 2000, to July 
8, 2000.  The appellant was also charged with failing to obey 
a lawful order on January 11, 2000, under Article 92 of the 
UCMJ, but he was found not guilty.

As a result of the special court-martial, the appellant was 
sentenced in November 2000.  He was adjudged to forfeit $670 
pay per month for two months, a reduction in pay grade to E-
1, 60 days confinement, and a bad conduct discharge.  (The 
bad conduct discharge was suspended for 6 months per a pre-
trial agreement.)  In February 2001, the appellant was 
administratively separated from the military.  The 
appellant's commanding officer (CO) commented that the 
appellant displayed a lack of responsibility and a total 
disregard for the Navy Core Values.  The CO stated that the 
appellant's continued UA showed his negligence toward the 
rules and regulations which govern the conduct of the armed 
forces.  The CO strongly recommended that the appellant be 
separated with an other than honorable discharge.  The 
appellant was thereafter discharged under other than 
honorable conditions by reason of misconduct due to 
commission of a serious offense.

In December 2002, it appears that the appellant applied to 
the Department of Defense for a correction of his military 
record in order to receive an upgraded discharge.  A positive 
disposition as to that application is not of record.  During 
the appellant's hearing, he stated that he was appealing to 
the NDRB for a change to the characterization of his 
discharge.  A decision of the NDRB was subsequently received 
by the Board.  The NDRB found that the appellant's 
characterization of discharge should remain "under other 
than honorable conditions."  The NDRB also found that the 
narrative reason for the discharge should remain 
"misconduct."  The NDRB corrected the separation authority 
to read MILPERSMAN 1910-142.  That authority is the 
separation code under the Military Personnel Manual for 
separation by reason of misconduct due to commission of a 
serious offense.

Based on the appellant's personnel records, it is clear that 
he was a former service member that was discharged under 
other than honorable conditions.  Because the appellant had 
lengthy AWOL time, 38 C.F.R. § 3.12(c)(6) is potentially a 
bar to VA benefits.  If the appellant's AWOL period is 
considered to be from December 8, 1999, to July 7, 2000, the 
appellant was AWOL for a period of 213 consecutive days 
(including one leap day).  Based on the special court-
martial, there is some question as to whether the appellant 
was AWOL on January 9, March 6, and March 7, 2000.  He was 
not charged or found guilty of UA for those three days.  
Thus, it appears that the appellant was AWOL for 210 non-
consecutive days.  When resolving reasonable doubt in favor 
of the appellant, the Board does not find that the appellant 
had a continuous period of AWOL for at least 180 days because 
the record is not clear that he was absent on January 9, 
March 6, or March 7, 2000.  See 38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.  Therefore, the appellant is not barred from 
receiving VA benefits under 38 C.F.R. § 3.12(c)(6).

The Board turns to 38 C.F.R. § 3.12(d)(4) to determine 
whether the provisions of that section are a bar to the 
payment of VA benefits to the appellant.  On their face, the 
appellant's personnel records document that he was separated 
by reason of misconduct.  The exception for minor offenses 
does not apply as the appellant was discharged due to 
commission of a serious offense.  The remaining question is 
whether the appellant's misconduct was willful and 
persistent.

The appellant's period of active duty service spanned 1076 
days.  During that period, the appellant was AWOL for 210 
days, or over 19 percent of the time.  (The special court-
martial sentencing indicates he was also confined for 60 days 
during service.)  In light of the length of the UAs, and the 
fact that the appellant appears to have gone AWOL multiple 
times after returning to duty, the Board finds that the 
appellant's misconduct was both willful and persistent.  See, 
e.g., Struck v. Brown, 9 Vet. App. 145 (1996) (affirming the 
Board's finding that 2-1/2 months of AWOL out of 9 months 
(over 27 percent AWOL) of active duty service was willful and 
persistent misconduct); Stringham v. Brown, 8 Vet. App. 445 
(1995) (affirming the Board's finding that four AWOL 
violations and a failure to obey a lawful order was willful 
and persistent misconduct); Winter v. Principi, 4 Vet. 
App. 29 (1993) (affirming the Board's finding that 32 days of 
AWOL out of 176 days (over 18 percent AWOL) of active duty 
service was willful and persistent misconduct).

By hearing testimony and submitted statements, the appellant 
contends that there were compelling circumstances to warrant 
his periods of AWOL.  He maintains that he first had a UA 
while in France because he wanted to visit his ill mother in 
California and he was not granted leave.  The appellant also 
asserts that circumstances beyond his control, such as 
delayed flights, made it impossible for him to report to 
duty.  The "compelling circumstances" exception applies to 
38 C.F.R. § 3.12(c)(6) where the bar to VA benefits is due to 
a discharge as the result of a period of AWOL for a 
continuous period of at least 180 days.  In the appellant's 
case, the Board has found that the prolonged AWOL section 
does not bar VA benefits.  Instead, 38 C.F.R. § 3.12(d)(4) is 
the bar to VA benefits.  The "compelling circumstances" 
exception does not apply to 38 C.F.R. § 3.12(d)(4) and the 
Board will not consider the appellant's statements in that 
manner.

The only exception to the bar to VA benefits based on a 
discharge that is considered to be dishonorable as a result 
of willful and persistent misconduct is insanity.  The 
appellant and his representative have implied that the 
appellant may have been insane at the time of his UAs and 
that he had mental problems that made him unaware that his 
actions were wrong.  With regard to misconduct, insanity need 
only exist at the time of an offense or the misconduct to be 
relevant.  There need not be a causal connection between the 
insanity and the misconduct.  See Struck, 9 Vet. App. at 153-
54.  

A review of the appellant's service medical and personnel 
records reveals that he underwent examination prior to 
reporting to active duty.  The psychiatric portion of the 
examination was normal and the appellant did not report any 
mental health problems.  In June 1998, the appellant was 
deemed suitable for overseas assignment.  A July 1998 record 
indicates that the appellant was seen for complaints of 
trouble sleeping.  It was determined that there was no 
evidence of a sleep disorder.  A November 2000 confinement 
physical did not reveal any psychiatric disability and the 
appellant was found fit for brig duty.  In January 2001, the 
appellant underwent a separation examination.  The 
psychiatric evaluation was normal and the appellant did not 
report any related symptoms.

The appellant's service records are completely negative for 
any suggestion of insanity.  The records do not reflect that 
the appellant had a disease that caused him to act in a 
manner not in accordance with his normal method of behavior; 
or caused him to interfere with the peace of society, or 
caused him to depart from the accepted standards of the 
community.  In general, the evidence shows that the appellant 
wished to visit his mother and knowingly went AWOL in order 
to do so.  The evidence does not comport to the appellant's 
suggestion after the fact that he did not know what he was 
doing was wrong.

As part of his application for compensation and pension 
benefits, the appellant claimed that he has bipolar disorder 
and post-traumatic stress disorder (PTSD).  He has implied 
that the psychiatric disabilities may be related to his 
military service.  The appellant submitted private post-
service mental health treatment records.  He has been 
diagnosed with major depressive disorder, dysthymic disorder, 
schizoaffective disorder, bipolar disorder, and PTSD.  His 
lowest documented GAF (global assessment of functioning) 
score was 45.  Such a score equates to serious impairment.  
Although the post-service medical evidence indicates that the 
appellant has post-service diagnoses of psychiatric 
disabilities with serious impairment, no mental health 
professional has suggested that the appellant is insane or 
that he suffered from insanity during his military service.  
Based on the evidence of record, the Board finds that the 
appellant was not insane at the time he committed the 
offenses that led to his discharge.  Consequently, there is 
no applicable exception to the characterization of the 
appellant's discharge as dishonorable.

The Board notes that the characterization of each period of a 
service member's service must be considered when determining 
the character of discharge.  Here, the appellant had only one 
period of service.  According to the appellant's personnel 
records, he contracted for a four-year enlistment beginning 
March 16, 1998.  Ultimately, he did not complete the 
enlistment term and there is no indication that he served in 
the military at any other time.

For all the foregoing reasons, the Board finds that the 
appellant's discharge from military service is considered to 
have been issued under dishonorable conditions; the appeal 
must be denied.  Because the discharge was not under 
conditions other than dishonorable, the discharge acts as a 
bar to the receipt of VA benefits.  An exception is not 
warranted because the appellant was not insane at the time of 
his willful and persistent misconduct that caused such a 
discharge.  38 C.F.R. § 3.12.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as the preponderance of the 
evidence is against the appellant's claim, that doctrine is 
not applicable.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

The character of the appellant's discharge from active 
military service is a bar to the receipt of VA benefits; the 
appeal is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


